Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT DATED MARCH 20, 2009 TO THE CLASS R-4 PROSPECTUS FOR PRINCIPAL FUNDS, INC. DATED MARCH 1, 2009 This supplement updates information currently in the Prospectus. Retain this supplement with the Prospectus. RISK/RETURN SUMMARY P RINCIPAL L IFE T IME S TRATEGIC I NCOME F UND The investment objective for this Fund has been modified. The investment objective now is to seek current income and, as a secondary objective, capital appreciation.
